           Case 1:19-cv-01135-AT Document 1 Filed 03/11/19 Page 1 of 11




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

GEORGIA SHIFT,                            )
                                          )
                                          )
      Plaintiff,                          )
                                          )
                                          )
vs.                                       ) Civil Action No.: ____________
                                          )
                                          )
GWINNETT COUNTY,                          )
FULTON COUNTY,                            )
                                          )
DEKALB COUNTY, and                        )
COBB COUNTY,                              )
                                          )
                                          )
       Defendants.                        )
                                          )

                                   COMPLAINT

                          THE NATURE OF THE CASE

      1.      “No right is more precious in a free country than that of having a

voice in the election of those who make the laws under which, as good citizens, we

must live.” Wesberry v. Sanders, 376 U.S. 1, 17 (1964). As the Supreme Court

recognized in Wesberry, the right to vote and to have that vote counted is a

fundamental constitutional right for all United States citizens. In Georgia, it is the

county government that is responsible for ensuring that there are enough polling

places, voting machines, and elections staff to run a proper election.



                                           1
           Case 1:19-cv-01135-AT Document 1 Filed 03/11/19 Page 2 of 11




      2.      Each county has a Board of Elections charged with the responsibility

of running the day-to-day operations of elections. But without being provided

proper and sufficient polling places, voting machines and elections staff by the

county Boards of Commissioners, the Boards of Elections are hamstrung in their

ability to ensure that voters’ sacred, constitutional right to vote is protected.

      3.      The county governments of Gwinnett, Fulton, DeKalb, and Cobb

Counties – the four most populous counties in Georgia, with more than 2.2 million

of Georgia’s 6.6 million registered voters – have failed to provide the Boards of

Elections enough polling places, voting machines, and elections staff in recent

elections, resulting in voter disenfranchisement that undermines our democracy.

Unpreparedness for elections even in the slightest sense (such as the failure to

provide power cords to voting machines) can trigger four-hour long lines that

result in an undue burden on the right to vote. The counties have also failed to

provide sufficient elections staff, which results in the delayed processing of

registration forms preventing newly-registered voters from voting during the early

voting period, and the delayed processing of absentee ballot applications and

absentee ballots, resulting in outright disenfranchisement of absentee voters who

did not receive their ballots in the mail until it was too late.



                                            2
              Case 1:19-cv-01135-AT Document 1 Filed 03/11/19 Page 3 of 11




         4.      Though the state bears its own responsibility for enacting and

enforcing laws and policies that protect the fundamental right to vote, the

widespread operational problems described above are directly traceable to the

actions and inactions of the four counties. That is because under current Georgia

law, each individual county government—run by their respective Boards of

Commissioners—is responsible for providing the tools necessary for the Boards of

Elections to do their job. The county governments have failed and have no plans to

do so.

         5.      The failure of Gwinnett County, Fulton County, DeKalb County, and

Cobb County to provide the necessary tools for running an election is a failure of

constitutional proportions. While the county governments have attempted to

deflect criticism by blaming past problems on higher than expected voter turnout,

the very term “high-turnout election” – those in which approximately 57% of

registered voters attempt to cast a ballot – is a cynical misnomer. Counties are

constitutionally required to ensure that all elections do not result in widespread

burdens on the right to vote, and should strive for turnout exceeding that of what

the counties have labeled “high turnout elections” to be the norm.




                                             3
           Case 1:19-cv-01135-AT Document 1 Filed 03/11/19 Page 4 of 11




                          JURISDICTION AND VENUE

      6.      This action arises under 42 U.S.C. § 1983 and the Fourteenth

Amendment to the United States Constitution. Accordingly, this Court has

jurisdiction under 28 U.S.C. §§ 1331 and 1343.

      7.      Venue in this Court is proper under 28 U.S.C. § 1391 because the

events giving rise to Plaintiffs’ claims arose in this district and division. All three

defendants are located within this district and division.

                                      PARTIES

      8.      Plaintiff Georgia Shift is a civic organization that gives marginalized

young people, including young people of color, a seat at the table of democracy

through electoral action, hands-on education, and civic media programs. Georgia

Shift believes that the young generation is revolutionizing Georgia here and now,

and it is committed to building a place where young people’s lives are valued and

their futures protected. On campuses and communities across the state, Georgia

Shift organizes young people to build independent political power. In the most

recent election, Georgia Shift was active in assisting voter registration and get out

the vote efforts in Gwinnett County, Fulton County, DeKalb County, and Cobb

County. Due to Defendants’ recent failures, Georgia Shift must now divert

resources towards ensuring that voters can actually cast a ballot and have it

                                            4
            Case 1:19-cv-01135-AT Document 1 Filed 03/11/19 Page 5 of 11




counted, to compensate for Defendants’ failures to provide enough resources to run

a proper election. These resources are diverted away from activities that seek to

increase voter turnout, towards ensuring that the current system can even handle

the existing level of turnout.

       9.        Defendants Gwinnett County, Fulton County, DeKalb County, and

Cobb County are county governments. Each county is responsible for providing

the necessary tools for the county Board of Elections to run state and federal

elections in which citizens who are residents of the county and eligible voters may

cast a ballot.

                              FACTUAL ALLEGATIONS

       10.       The November 2018 elections were plagued with problems that

placed inexcusable and unjustifiable burdens on the right to vote, especially in

Gwinnett, Fulton, DeKalb, and Cobb Counties.

       11.       These problems included a lack of polling places, lack of sufficient

voting machines, voting machine malfunctions, inadequate supplies of provisional

ballots, inadequate amount of staff, all of which combined to result in

unreasonably long lines on Election Day, with some lines up to four-hours long.

Forcing voters to stand in lane for such extraordinary lengths of time results in

disenfranchisement that is inexcusable.

                                             5
         Case 1:19-cv-01135-AT Document 1 Filed 03/11/19 Page 6 of 11




       12.   In addition, due to a shortage of staff, there were inordinate delays in

the processing of registration forms, resulting in validly-registered voters not

appearing on the rolls during the early voting period, and inordinate delays in the

processing of absentee ballot applications or absentee ballots, resulting in absentee

voters receiving their ballots too late to mail them in so that they arrive by Election

Day.

       13.   On election day, one organization alone received calls on its hotline or

observed through its poll observers approximately 640 complaints from electors in

Gwinnett County, 1432 complaints from those in Fulton County, 1159 complaints

from those in DeKalb County, and 536 complaints from those in Cobb County,

ranging from issues including, but not limited to, long lines, machine malfunctions,

and other registration issues.

       14.   County Boards of Elections and elections staff were constrained in

their ability to address these problems due to the failure of each county, through

their Boards of Commissioners, to provide them the tools that they needed to

prevent these problems. More fundamentally, since the 2018 election, the

defendant counties have failed to undertake meaningful efforts to improve the

functions of the election system to ensure that these problems do not recur.



                                           6
         Case 1:19-cv-01135-AT Document 1 Filed 03/11/19 Page 7 of 11




                               CAUSE OF ACTION

 Violation of the Fourteenth Amendment’s Protections Against Undue Burdens on
                                the Right to Vote

      15.    Plaintiffs reallege and incorporate by reference the allegations

contained in the preceding paragraphs.

      16.    The Fourteenth Amendment protects the fundamental right to vote.

See Anderson v. Celebrezze, 460 U.S. 780, 789 (1983); Burdick v. Takushi, 504

U.S. 428, 434 (1992). Pursuant to the Anderson-Burdick line of cases, the

government cannot infringe upon the right to vote without adequate justification;

the greater the magnitude of the infringement, the stronger the justification must

be.

      17.    Defendants’ failure to provide their elections staff with the tools

necessary to run an election resulted in extremely long lines on Election Day and

failures to timely process registration forms, absentee ballot applications, and

absentee ballots, resulting in unreasonable and severe burdens on the right to vote.

There continues to be no indication thus far that the counties intend to resolve

these problems, which will continue unless the court intervenes.

      18.    These failures are not justified by any legitimate government interest.




                                          7
          Case 1:19-cv-01135-AT Document 1 Filed 03/11/19 Page 8 of 11




       19.    In light of the various violations described, Defendants have violated

and continue to violate the Fourteenth Amendment’s protections against undue

burdens on the right to vote.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs demand the following:

       a) That this Court issue a judgment declaring that Defendants have violated

the Fourteenth Amendment to the United States Constitution;

       b) That this Court direct Defendants to take all necessary actions in advance

of the 2020 elections to protect voters by reforming and improving their election

procedures to comply with the Fourteenth Amendment and applicable laws,

including, but not limited to, publicly announcing the steps taken to provide

sufficient resources for the Boards of Elections to run a proper election in 2020

and beyond, any other such action that may be necessary to not burden voters and

their right to vote;

       c) That this Court issue an injunction requiring Defendants to provide

enough polling places, voting machines, and elections staff to prevent voters from

having to wait in unreasonably long lines on Election Day, and that will allow

elections officials to process all registration forms and absentee ballot applications

within one day of receipt;

                                          8
        Case 1:19-cv-01135-AT Document 1 Filed 03/11/19 Page 9 of 11




      d) That Plaintiffs be awarded attorneys’ fees under 42 U.S.C. § 1988;

      e) That all costs of this action be taxed against Defendants; and

      f) That the Court award any additional or alternative relief as may be

deemed appropriate under the circumstances.

                                         Respectfully submitted,
this March 11, 2019                      s/ Sean J. Young__________

                                         Sean J. Young (Ga. Bar No. 790399)
                                         AMERICAN CIVIL LIBERTIES UNION
                                         FOUNDATION OF GEORGIA, INC.
                                         P.O. Box 77208
                                         Atlanta, GA 30357
                                         770-303-8111 (phone)
                                         770-303-0060 (fax)
                                         syoung@acluga.org

                                         Sophia Lin Lakin*
                                         Dale E. Ho*
                                         American Civil Liberties Union
                                         125 Broad Street, 18th Floor
                                         New York, NY 10004
                                         212-519-7836 (phone)
                                         slakin@aclu.org
                                         dho@aclu.org
                                         Attorneys for Plaintiffs

                                         Neil A. Steiner*
                                         Dechert LLP
                                         Three Bryant Park,
                                         1095 Avenue of the Americas
                                         New York, NY 10036
                                         212-698-3822 (phone)

                                         9
Case 1:19-cv-01135-AT Document 1 Filed 03/11/19 Page 10 of 11




                              neil.steiner@dechert.com

                              Angela M. Liu*
                              Dechert LLP
                              35 West Wacker Drive,
                              Suite 3400
                              Chicago, IL 60601
                              (312) 646-5816 (phone)
                              angela.liu@dechert.com

                              *Pro hac vice application forthcoming

                              Attorneys for Plaintiffs




                             10
        Case 1:19-cv-01135-AT Document 1 Filed 03/11/19 Page 11 of 11




                         CERTIFICATE OF SERVICE

      I hereby certify that on March 11, 2019, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system. The Complaint will be served

on the above-named Defendants.

Date: March 11, 2019

s/ Sean J. Young__________

Sean J. Young (Ga. Bar No. 790399)
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF GEORGIA, INC.
P.O. Box 77208
Atlanta, GA 30357
770-303-8111 (phone)
770-303-0060 (fax)
syoung@acluga.org




                                        11
